UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 27, 2010 RAMTRON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) 1850 Ramtron Drive, Colorado Springs, CO (Address of principal executive offices) (Zip Code) Delaware 0-17739 (State or other jurisdiction of incorporation or organization) (Commission File Number) 84-0962308 (I.R.S. Employer Identification No.) Registrant's telephone number, including area code:(719) 481-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 27, 2010, Ramtron International Corporation (the "Company") held its 2010 Annual Meeting of Stockholders at which stockholders: (a)elected to the Board of Directors of the Company seven directors to serve until the next annual meeting; and (b)ratified the appointment of Ehrhardt Keefe Steiner & Hottman PC, as independent auditors of the Company for the fiscal year ending December 31, 2010. All nominees for director were elected, with voting as detailed below: Nominee Votes For Withheld Broker Non-Votes William G. Howard, Jr. William W. Staunton, III Eric A. Balzer William L. George Jack L. Saltich Theodore J. Coburn Eric Kuo The appointment of Ehrhardt Keefe Steiner & Hottman PC, as independent auditors of the Company for the fiscal year ending December 31, 2010 was ratified, with voting as detailed below. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMTRON INTERNATIONAL CORPORATION /s/ Eric A. Balzer Eric A. Balzer Chief Financial Officer (Principal Accounting Officer and Duly Authorized Officer of the Registrant) Dated: June 2, 2010 2
